Citation Nr: 1535330	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-16 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the right ankle, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.

2.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left ankle, tibia fracture, excision of the left tibial osteoid osteoma, with varus and procurvatum deformity, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.

3.  Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected right and left ankle disabilities.

4.  Entitlement to service connection for right quadriceps tendon repair (to include entitlement to a 100 percent temporary evaluation due to surgical procedure requiring a period of convalescence) as secondary to traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In a September 2013 decision, the Board denied reopening the Veteran's claim for bilateral pes planus and denied disability evaluations in excess of 10 percent for the Veteran's right knee disability and in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities.  The Board also remanded the issues of entitlement to service connection for arthritis of the feet and entitlement to service connection for a right quadriceps disability.  
The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated and remanded the part of the Board decision that denied disability evaluations in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities for additional reasons and bases.  Additionally, all development regarding the issues of entitlement to service connection for a bilateral foot disability and entitlement to service connection for a right quadriceps disability has been completed.  These issues are now properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals an April 2014 VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claims

As noted in the August 2014 Memorandum Decision, in the context of assigning a schedular evaluation, the Board mentioned frequent flare-ups, the need for devices such as shoe inserts and air cast ankle braces, and the impact of his service-connected ankle condition on his employment.  

The Memorandum Decision also noted that at the December 2009 Board hearing, the Veteran reported that his service-connected ankle condition caused him to miss work "once or twice a week" and that he had received negative employment  evaluations due the effect of his ankles on his ability to perform his task.  The Veteran also testified that he had missed approximately 100 days of work per year due to his service-connected knees and ankles and he submitted a statement from his place of employment that, because of his service-connected disabilities, he had been approved for leave under the Family and Medical Leave Act (FMLA), which covers serious health conditions "that make [] the employee unable to perform the essential functions of his or her job".  

Based on the above, the Board finds that a remand is necessary to obtain evidence regarding the Veteran's missed time from work due to his ankle disabilities, including the outstanding federal FMLA records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Additionally, the Board finds that on remand, the RO should refer the claims for extraschedular consideration.  

Service Connection Claims

As part of the September 2013 Board remand, the Veteran was afforded another VA examination to determine the nature and etiology of his bilateral feet disability and right quadriceps disability.  

In regards to the Veteran's bilateral feet disability, the examiner concluded that the Veteran's claimed feet conditions were less likely as not due to active military service.  The examiner also concluded that they were less likely as not caused by or aggravated by SC ankle and knee conditions.  The examiner explained that there was no objective evidence of claimed bilateral feet conditions during active duty based on review of the Veteran's service treatment records, claims file and history.  The examiner noted that mild to moderate left mid-foot arthritis was incidentally noted on an x-ray of the left ankle in 2008.  The examiner explained that although the Veteran had arthritis of the ankles and knees, imaging indicated the changes were mild and there was no clinical evidence of significantly increased stress on the feet due to these changes.  The examiner also noted that there was no leg length discrepancy due to the Veteran service connected conditions and no history of secondary trauma to the feet due to the service connected conditions.  The examiner explained that the pre-existing pes planus noted in the enlistment physical was more likely to affect pressure on the mid-foot joints than the ankles or knees which do not exert direct pressure on the feet when weight bearing.  The examiner also explained that aging and daily wear and tear in the years after separation may also be factors considering the fact that arthritis is noted also in the Veteran's hands and elbows.  
In regards to the Veteran's right quadriceps disability, the examiner concluded that the Veteran's claimed right quadriceps condition was is less likely as not caused by, nor aggravated by, service-connected disabilities,  specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  The examiner explained that Veteran fell off his treadmill accidentally, as he said, "I guess I mis-stepped and fell, hit the edge of the treadmill and it just tore my right quad muscle."  The examiner further explained that the injury had nothing to do with his service connected condition.  The examiner noted that there was no history of instability of the joint ligaments in the service-connected joints that caused the fall.  The examiner explained that the incident was an accident that can happen to anyone.  The examiner further stated that there was no rational basis to blame service connected conditions for the claimed condition.  

While the VA examiner provided a thorough opinion regarding causation, the examiner failed to provide an adequate discussion as to whether there has been any increase (i.e. aggravation) in severity of the Veteran's bilateral foot disability or right quadriceps disability that was proximately due to or the result of the service-connected disabilities, rather than due to natural progress of the condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion regarding aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request a completed VA Form 21-4192, Request for Employment Information, from the Veteran for each employer that has leave records which indicate missed work as a result of his service-connected left and right ankle disabilities, to include the United States Postal Service.  The AMC must contact each employer identified by the Veteran and request copies of the Veteran's leave records, to include sick, annual, and compensation leave and leave under the Family Medical Leave Act (FMLA).  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After the above is complete, refer the claims file to the Director for extraschedular consideration of disability evaluations in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter for the Veteran's right and left ankle disabilities.

3. Return the case to the VA examiner who conducted the April 2014 VA examination for an addendum opinion concerning the etiology of the Veteran's bilateral foot disability and right quadriceps disability.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The Board acknowledges the examiner's April 2015 opinion.  However, case law requires that an opinion and rationale must specifically be provided as to whether there has been any increase (i.e. aggravation) in severity of the Veteran's claimed conditions that is proximately due to or the result of the service-connected disabilities.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner should address the following:

Whether it is at least as likely as not that the Veteran's arthritis of the feet has been permanently aggravated as a result of a service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  In other words, has the condition increased in severity beyond the natural progress of the disorder?

Whether it is at least as likely as not that the Veteran's right quadriceps tendon condition has been permanently aggravated as a result of a service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  In other words, has the condition increased in severity beyond the natural progress of the disorder?

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 
A complete rationale must be provided for all opinions offered, and the lay assertions of the Veteran should also be considered and discussed.

4. If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




